 
 
I 
108th CONGRESS 2d Session 
H. R. 3756 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2004 
Mr. Blunt (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a National Commission on Digestive Diseases. 
 
 
1.National Commission on Digestive Diseases 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), after consultation with the Director of the National Institutes of Health, shall, within sixty days after the date of the enactment of this Act, establish a National Commission on Digestive Diseases (in this section referred to as the Commission). 
(b)Duties 
(1)In generalThe Commission shall— 
(A)conduct a comprehensive study of the present state of knowledge of the incidence, duration, and morbidity of, and mortality rates resulting from, digestive diseases and of the social and economic impact of such diseases; 
(B)evaluate the public and private facilities and resources (including trained personnel and research activities) for the diagnosis, prevention, and treatment of, and research in, such diseases; and 
(C)identify programs (including biological, behavioral, nutritional, environmental, and social programs) in which, and the means by which, improvement in the management of digestive diseases can be accomplished. 
(2)Long-range planBased on the study, evaluation, and identification made pursuant to paragraph (1), the Commission shall develop and recommend a long-range plan for the use and organization of national resources to effectively deal with digestive diseases. The plan shall provide for— 
(A)research studies into the basic biological processes and mechanisms related to digestive diseases; 
(B)investigations into the epidemiology, etiology, diagnosis, treatment, prevention, and control of digestive diseases; 
(C)development of preventive measures (including education programs, programs for the elimination of environmental hazards related to digestive diseases, and clinical programs) to be taken against digestive diseases; 
(D)detection of digestive diseases in the presymptomatic stages and development and evaluation of new, and improved methods of screening for digestive diseases, taking into account recent technological changes in diagnostic imaging modalities; 
(E)development of criteria for the diagnosis and the clinical management and control of digestive diseases; 
(F)development of approaches to advance digestive diseases research by incorporating insights obtained from genomic and proteomic research; 
(G)development of coordinated health care systems for dealing with digestive diseases; 
(H)education and training (including continuing education programs) of scientists, clinicians, educators, and allied health professionals in the fields and specialties requisite to the conduct of programs related to digestive diseases with special emphasis on training for careers in research, teaching, and all aspects of patient care; 
(I)the conduct and subject matter of trials in clinical and translational research in digestive diseases; and  
(J)establishment of a system of periodic surveillance of the research potential and research needs in digestive diseases.The long-range plan formulated under this paragraph shall also include within its scope related nutritional disorders and basic biological processes and mechanisms in nutrition which are related to digestive diseases. 
(3)Recommendations for individual national research institutesThe Commission shall recommend for each of the Institutes of the National Institutes of Health whose activities are to be affected by the long-range plan estimates of the expenditures needed to carry out each Institute’s part of the overall program. Such estimates shall be prepared for the fiscal year beginning immediately after completion of the Commission’s plan and for each of the next five fiscal years. 
(c)Composition 
(1)In generalThe Commission shall be composed of 16 members appointed in accordance with paragraph (2) and the ex officio members designated under paragraph (3). The appointed members shall be voting members, and the ex officio members shall be nonvoting members, except that the ex officio member designated under paragraph (3)(A) shall be a voting member. 
(2)Appointed membersThe voting members of the Commission shall be appointed by the Secretary, and shall be appointed from among individuals who are not officers or employees of the Federal Government. Of such members— 
(A)10 shall be appointed from among scientists, physicians, and other health professionals, of whom— 
(i)two shall be practicing clinical gastroenterologists; 
(ii)two shall be gastroenterologists involved primarily in research on digestive diseases; 
(iii)one shall be a surgeon; 
(iv)one shall be an expert in liver disease; 
(v)one shall be an epidemiologist; 
(vi)one shall be an allied health professional; and 
(vii)two shall be basic biomedical scientists (such as biochemists, physiologists, microbiologists, nutritionists, pharmacologists, or immunologists); and 
(B)six shall be appointed from among the general public, of whom at least three shall have personal or close family experience with digestive diseases. 
(3)Ex officio members 
(A)National Institute of Diabetes and Digestive and Kidney DiseasesFrom among officers or employees of the National Institute of Diabetes and Digestive and Kidney Diseases whose primary interest is in the field of digestive diseases, the Secretary shall designate an individual to serve as an ex officio member of the Commission. 
(B)Additional membersThe following officials (or the designees of the officials) shall serve as ex officio members of the Commission: The Director of the National Institutes of Health; the Director of the National Institute of Diabetes and Digestive and Kidney Diseases; the Director of the National Institute of Allergy and Infectious Diseases; the Director of the National Cancer Institute; the Director of the National Institute of Biomedical Imaging and Bioengineering; the Director of the National Institute of Drug Abuse; the Director of the National Institute on Alcohol Abuse and Alcoholism; the Director of the National Human Genome Research Institute; the Director for the Division of Digestive Diseases and Nutrition within the National Institute of Diabetes and Digestive Kidney Diseases; the Director of the Centers for Disease Control and Prevention; the Chief Medical Director of the Department of Veterans Affairs; and the Secretary of Defense. 
(d)ChairFrom among the appointed members of the Commission, the members of the Commission shall select an individual to serve as the Chair of the Commission. 
(e)TermsThe term of a member of the Commission is the life of the Commission. 
(f)Vacancies 
(1)Authority of commissionA vacancy in the membership of the Commission does not affect the power of the remaining members to carry out the duties of the Commission. 
(2)Appointment of successorA vacancy in the membership of the Commission shall be filled in the manner in which the original appointment was made. 
(3)Incomplete termIf a member of the Commission does not serve the full term of the member, the individual appointed to fill the resulting vacancy shall be appointed for the remainder of the term of the predecessor of the individual. 
(g)MeetingsThe Commission shall first meet as directed by the Secretary, not later than sixty days after the Commission is established, and thereafter shall meet at the call of the Chair of the Commission, but not less often than three times during the life of the Commission. 
(h)Compensation; reimbursement of expenses 
(1)Appointed membersMembers of the Commission appointed from among individuals who are not officers or employees of the Federal Government shall receive compensation for each day (including travel time) engaged in carrying out the duties of the Commission. Such compensation may not be in an amount in excess of the daily equivalent of the annual maximum rate of basic pay payable under section 5108 of title 5, United States Code, for positions above GS–15. 
(2)Ex officio membersMembers of the Commission appointed from among individuals who are officers or employees of the Federal Government may not receive compensation for service on the Commission in addition to the compensation otherwise received for duties carried out as Federal officers or employees. 
(3)ReimbursementMembers of the Commission, while serving away from their homes or regular places of business in the performance of services for the Commission, shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as such expenses are authorized by section 5703 of title 5, United States Code, for persons in Government service employed intermittently. 
(i)Staff 
(1)Executive directorThe Commission may appoint and fix the pay of an executive director to effectively carry out its functions. The executive director shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and sub-chapter III of chapter 53 of such title related to classification and General Schedule pay rates. 
(2)Additional staffThe Secretary shall provide the Commission with such additional professional and clerical staff, such information, and the services of such consultants as the Secretary determines to be necessary for the Commission to carry out effectively its functions. 
(j)PowersThe Commission may hold such hearings, take such testimony, and sit and act at such time and places as the Commission deems advisable. 
(k)ReportWithin 18 months following its initial meetings (as prescribed by subsection (g)), the Commission shall publish and transmit directly to the Congress a final report respecting its activities under this section. The report shall contain— 
(1)the long-range plan required by subsection (b)(2); 
(2)the expenditure estimates required by subsection (b)(3); and 
(3)any recommendations of the Commission for legislation that would facilitate the implementation of the long-range plan.  In developing recommendations under paragraph (3), the Commission shall evaluate the effectiveness of the Interagency Coordinating Committee for Digestive Diseases and assess its ability to monitor and promote adherence to the long-range plan. The Commission may also make recommendations regarding organizational changes within the National Institutes of Health or the establishment of new entities that would facilitate implementation of the long-range plan and otherwise coordinate the Federal digestive diseases research effort. 
(l)TerminationThe Commission terminates 30 days after the date on which the final report under subsection (k) is submitted to the Congress. 
(m)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $4,000,000 in the aggregate for fiscal years 2005 and 2006. 
 
